Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we grant the defendant’s motion to lift the Wayne Circuit Court’s November 4, 2013 stay (abeyance) order, vacate the sentences of the Wayne Circuit Court on the defendant’s three first-degree murder convictions, and remand this case to the trial court for resentencing on those convictions pursuant to MCL 769.25 and MCL 769.25a. See Miller v Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012); Montgomery v Louisiana, 577 US _; 136 S Ct 718; 193 L Ed 2d 599 (2016). We do not retain jurisdiction.